DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 07/26/2022.
Claim 1 is previously cancelled
Claims 2 and 3 are amended 
Claims 2 and 3 are currently pending and has been examined.

Response to Arguments
Regarding applicant’s 101 argument. 

Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive. 

Regarding the 35 U.S.C. § 101 rejection Applicant argues the step 2A prong 1 analysis on page 5 of the response. 

Applicant argues that “[t]his clarification is helpful in advancing prosecution. The MPEP instructs that "Examiners should ... be careful to distinguish claims that recite an exception (which require further eligibility analysis) and claims that merely involve an exception (which are eligible and do not require further eligibility analysis)." (MPEP § 2106.04 II. A. 1.). As explained below, the pending claims, fall into the latter category of merely involving an exception and for that reason are patent-eligible.” (Response at 6-7).  And “The present invention, as set forth in the claims, is addressed to (and limited to) a method and system for performing a cash deposit at an ATM of a provider and into an account of a third party without presenting any card at the ATM. It is clear that the pending claims do not preempt the judicial exception identified by the Examiner and for this reason merely involve an exception.” (Id. at 7). 

Examiner respectfully disagrees.  The abstract elements are not merely involved in the exception as argued, but instead recited in the claims.  Specifically, as argued by applicant the “invention, as set forth in the claims, is addressed to (and limited to) a method and system for performing a cash deposit at an ATM of a provider and into an account of a third party without presenting any card at the ATM.” The claims are drawn performing the cash deposit and the improvement is a cash deposit with is abstract.  The claims are not, for example, drawn to an improved ATM that may be able to accept a cash deposit.  Therefore, applicant’s arguments regarding step 2A prong 1 is unpersuasive. 

For at least the responses stated above applicant’s arguments regarding the 35 U.S.C. § 101 rejection is unpersuasive. 

Regarding applicant’s 35 U.S.C § 103 
Applicant’s arguments, filed 07/26/2022, with respect to the 35 U.S.C. § 103 rejection have been fully considered and are persuasive.  The 103 rejection of claims 2 and 3 has been withdrawn. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2 and 3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 2 and 3 are directed to a method and system, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 2 as the claim that represents the claimed invention for analysis. Claim 2 recites the limitations of:
A method comprising:
A method comprising: receiving an account identifier entered by a user to via a keypad at an automated teller machine (ATM) to initiate a cash deposit transaction at the ATM, the account identifier associated with an account at a third party merchant not associated with a provider of the ATM, the account identifier received at the ATM without the user presenting any card at the ATM; 
routing the account identifier to an internal API associated with the ATM, the internal API running on a first processor; 
forwarding the account identifier from the internal API to a merchant API of the third party merchant, the merchant API running on a second processor; 
validating the account identifier at the merchant API and forwarding an account identifier validation approval to the internal API; 
upon receipt of the account identifier validation approval at the internal API, causing the ATM to accept a cash deposit from the user; 
forwarding the validated account identifier and an amount of the cash deposit to the merchant API; 
validating the amount of the cash deposit at the merchant API and forwarding a validation approval of the amount of the cash deposit to the internal API; and 
upon receipt of the validation approval of the amount of the cash deposit at the internal API, providing an indication to the user at the ATM that the cash deposit transaction is completed.
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Therefore Claims 2 and 3 are abstract. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite routing the account identifier to an internal API associated with the ATM, the internal API running on a first processor; forwarding the account identifier from the internal API to an merchant API of the third party merchant, the merchant API running on a second processor; The computer hardware is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0046] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 2 and 3 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  


Prior art rejection
After further search and consideration the prior art rejection has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155. The examiner can normally be reached M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        
/KENNETH BARTLEY/Primary Examiner, Art Unit 3693